Case 1:20-cv-00372-CG-N Document 13 Filed 09/10/21 Page 1 of 1     PageID #: 43




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

DE’ANGELO MANUEL,                      :

            Plaintiff,                 :

vs.                                    :   CIVIL ACTION 20-00372-CG-N

SGT. DAILEY, et al.,                   :

            Defendants.                :

                                 JUDGMENT

      In accordance with the Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that this action be and is hereby DISMISSED

without prejudice.

      DONE and ORDERED this 10th day of September, 2021.

                                 /s/Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
